DETAIL ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The following is a response to the communication received on 12/29/2021. Thus, per the communication received on 12/29/2021, claims 1, 21-23 have been amended; and claims 3-5, 8 and 14-20 are canceled. Thus, claims 1, 2, 6, 7, 9-13 and 21-31 are pending in this application.
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/29/2021 has been entered.  
Response to Amendment
4.	Considering each of the current claims as a whole, which includes the process of determining a user speed based on eye movement obtained via a camera, etc., the current amendment is sufficient to overcome the rejection set forth in the previous office-action under section §101. Accordingly, the Office withdraws the above rejection.
	The current amendment is further sufficient to overcome the rejection set forth in the previous office-action under section §112(b).	 
ALLOWABLE SUBJECT MATTER
5.	Claims 1, 2, 6, 7, 9-13 and 21-31 are allowed. 
It is worth to note that the reason for allowance is clear from the prosecution history (see MPEP 1302.14(I)). Regarding the state of the prior art, see the office-action mailed on 03/18/2021. 	
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715